DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-3, 5-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to video surveillance of transaction devices for suspicious activity.
With regards to claim 1, Valentino (US 2005/0177859) discloses a video surveillance system (paragraph 8) comprising: 
a surveillance camera for capturing video (paragraph 9); 
a transaction device within a field of view of the surveillance camera (paragraph 34); 
a display (paragraph 38); 
a controller operatively coupled to the surveillance camera, the transaction device, and the display (paragraph 38), 
the controller comprising a switch operatively coupled to the transaction device (paragraph 64), and in response to receiving an exception from the transaction device (paragraph 58), the user manually initiates the switch to cause the controller to display: video of a transaction at the transaction device captured by the surveillance camera (paragraph 65); and 
text extracted from the transaction data corresponding to the transaction superimposed on the video of the transaction (paragraph 64).
Garoutte (US 2006/0222206) discloses in response to receiving an exception from the transaction device (paragraph 91), the switch automatically causes the controller to display: video of a transaction at the transaction device captured by the surveillance camera (paragraph 249). 
Barone (US 2002/0075403) discloses wherein superimposition of the text on the video of the transaction includes placing the text on top of the video of the transaction (paragraph 42).  
Goodwin (US 6,012,040) discloses receiving an exception from the transaction device indicating an error or fault permitting the operator to alert price change of product (col.4, ln.12-21). 

Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1.
With regards to claim 11, Valentino (US 2005/0177859) discloses a surveillance controller for a video surveillance system (paragraph 38), wherein the video surveillance system includes a surveillance camera for capturing video (paragraph 9), a transaction device within a field of view of the surveillance camera (paragraph 34), and a display (paragraph 38), wherein the surveillance controller comprises: 
an input port for receiving transaction data from the transaction device and video from the surveillance camera (paragraph 34); 
a switch operatively coupled to the transaction device via the input port (paragraph 64);
an output port for providing an output signal to the display (paragraph 38), wherein in response to the switch receiving an exception from the transaction device (paragraph 58), the user manually initiates the switch to cause the output signal to display on the display: video of transactions captured by the surveillance camera occurring at the transaction device (paragraph 65); and 
text extracted from the transaction data for each of the transactions superimposed on the video of each of the corresponding transactions (paragraph 64).
Garoutte (US 2006/0222206) discloses in response to the switch receiving an exception from the transaction device (paragraph 91), the switch automatically causes the output signal to display on the display: video of transactions captured by the surveillance camera occurring at the transaction device (paragraph 249).
Barone (US 2002/0075403) discloses wherein superimposition of the text on the video of each of the transactions includes displaying the text on top of the corresponding video (paragraph 42).  

The prior art, either singularly or in combination, does not disclose “an output port for providing an output signal to the display, wherein in response to the switch receiving an exception from the transaction device indicating an error or fault, the switch automatically causes the output signal to display on the display: video of transactions captured by the surveillance camera occurring at the transaction device; and text extracted from the transaction data for each of the transactions superimposed on the video of each of the corresponding transactions, wherein superimposition of the text on the video of each of the transactions includes displaying the text on top of the corresponding video” of claim 11.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 11.
With regards to claim 18, Valentino (US 2005/0177859) discloses a non-transitory computer readable medium embodying instructions executable by a processor (paragraph 38) to: 
receive transaction data from a transaction device and video from a surveillance camera (paragraph 9), wherein the transaction device is within a field of view of the surveillance camera (paragraph 34); 
receive an exception from the transaction device (paragraph 58); and
in response to receiving the exception from the transaction device (paragraph 58), the user manually initiates the switch to cause an output signal (paragraph 38), wherein the output signal causes a display to display: video of a transaction at the transaction device captured by the surveillance camera (paragraph 65); and 
text extracted from the transaction data corresponding to the transaction superimposed on the video of the transaction (paragraph 64). 
Garoutte (US 2006/0222206) discloses in response to receiving the exception from the transaction device (paragraph 91), wherein the output signal automatically causes a display to display: video of a transaction at the transaction device captured by the surveillance camera (paragraph 249).  
Barone (US 2002/0075403) discloses wherein superimposition of the text on the video of the transaction includes placing the text on top of the video of the transaction (paragraph 42).  

The prior art, either singularly or in combination, does not disclose the limitation “…receive an exception from the transaction device indicating an error or fault; and in response to receiving the exception from the transaction device, the switch causes an output signal, wherein the output signal automatically causes the display to display: video of a transaction at the transaction device captured by the surveillance camera; and text extracted from the transaction data corresponding to the transaction superimposed on the video of the transaction, wherein superimposition of the text on the video of the transaction includes overlaying the text on top of the video of the transaction” of claim 18.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488